Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 7-9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (US 2018/0253604) in view of Sung (WO 2019226021)
Hiramatsu discloses
1. A computer-implemented method for automatically registering items in a physical shopping cart, the method comprising: 
detecting a change in a weight of items in the physical shopping cart; receiving, from an optical device (50E, 30E), image data for the physical shopping cart; performing image recognition on the image data to identify a plurality of items in the physical shopping cart; determining whether the plurality of items in the physical shopping cart identified from the image recognition includes an item that corresponds with the detected change in the weight of items in the physical shopping cart (par. 67: processor detects insertion or removal of commodity based on change in weight or change in objects image); and 
in response to determining no item from the plurality of items corresponds with the detected change in the weight of items in the physical shopping cart, causing a message to be displayed on a User Interface (UI) indicating that no item was detected (Hiramatsu, par. 67, 74, 83, 94: image processing is done based on weight change to determine item identity such that if the degree of similarity in the comparison, an attendant can prompt the customer to confirm; Hiramatsu is silent to a message being displayed on the UI indicating no item was detected; Sung teaches when the weight change is detected but if the item is not recognized by the recognition module 22, the user terminal 30 or cart display 14 may display a message to that effect; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of so that the customer may take appropriate action to correct the issue which may be caused by the product being deformed, damaged, or without label to be able to be recognized properly by the recognition module).  
2.1, where causing the message to be displayed on the UI indicating that no item was detected includes generating a prompt on the UI asking a user to enter item information for an item (Hiramatsu, par. 21,27-34, 55, 67, 83, 94; Sung, Fig. 1, description).  
3.1, where the optical device is a component of a user client device (Hiramatsu, Figs. 1-4 items 50, 30; Sung, Fig. 1, description).  
4.3, where the UI comprises a graphical user interface of the user client device (Hiramatsu, Figs. 1-4 items 50, 30; Sung, Fig. 1, description).
6.1, where the method further comprises: identifying a first item corresponding to the change in the weight of items in the physical shopping cart; determining a weight of the first item based on the change in the weight of items in the physical shopping cart; obtaining a price by weight for the first item; calculating a total price for the first item based on the weight of the first item and the price by weight for the first item; and causing the total price for the first item to be displayed on the UI (Hiramatsu, par. 27, 89; Sung, Fig. 1, description).  
7.1, where the method further comprises: identifying a first item corresponding to the change in the weight of items in the physical shopping cart; and sending a notification to an inventory application and/or a shopping list application indicating that the first item was added to the physical shopping cart (Hiramatsu, Fig. 8, par. 41, 48-49; Sung, Fig. 1, description).
Re claims 8-10, 12-14, see discussion regarding claims above.
10.8, where: the cart controller includes a communications transceiver; the method for automatically registering items further comprises establishing a communication link between the cart controller and a user client device using the communications transceiver; the item image data is received from the user client device via the communication link; and the UI comprises a graphical user interface of the user client device (Hiramatsu, Fig. 2, par. 60; Sung, Fig. 1, description).  
Re claims 15-18, see discussion regarding claims above.
Claim(s) 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiramatsu (US 2018/0253604)/ Sung (WO 2019226021) in view of Cheng (CN 104787102)
Re claim 14 Hiramatsu discloses all limitations of claim 14 including obtaining a price by weight for the first item from a server (Hiramatsu, par. 60, 63, 94); calculating a total price for the first item based on the weight of the first item and the price by weight for the first item (Hiramatsu, par. 89, 93);
Hiramatsu is silent to causing the total price for the first item to be displayed on the UI.  
Cheng discloses a display device attached to the cart is configured to display commodity prices and totals (Figs. 1-2 and related description)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cheng to enable the verification of purchase information by the customer.
19.15, where the method further comprises: displaying a set of items as a shopping list; receiving information from the cart controller identifying an item in the automated shopping cart; searching the set of items for a matching item that matches the identified item; and in response to finding the matching item, altering the display of the matching item in the set of items to indicate that the matching item is in the automated shopping cart (see description).  
20.15, where the method further comprises: receiving a debit amount from the cart controller indicating a price for the items in the automated shopping cart; committing a debit transaction to pay the price of the items in the automated shopping cart; and when the debit transaction is successfully committed, sending a debit transaction confirmation to the cart controller (see description).
Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve S. Paik can be reached at 572-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887